Citation Nr: 0401108	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  

2.  Entitlement to an increased evaluation for left should 
hemi-arthroplasty, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from July 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his substantive appeal, VA Form 9, the veteran indicated 
that he desired a hearing before the Board.  In a letter 
received in July 2002, the veteran indicated that he no 
longer desired a Board hearing.  Thus, the Board hearing 
request is considered withdrawn.  38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The veteran's combined service-connected disabilities 
include left shoulder hemi-arthroplasty (minor), evaluated as 
50 percent disabling, and dermaphytosis evaluated as 0 
percent disabling.  

2.  The veteran does meet the schedular criteria for TDIU.  

3.  Left shoulder hemi-arthroplasty (minor) is manifested by 
chronic residuals consisting of severe weakness.  

4.  The evidence fails to show that the veteran's left 
shoulder disability now causes or has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  He is able to perform a variety of tasks, to 
include cooking, driving, vacuuming, and gardening.  

5.  The service-connected disorders do not preclude the 
veteran from engaging in a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2003).  

2.  Left shoulder hemi-arthroplasty (minor) is no more than 
50 percent disabling.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. §§3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5051 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service connection for dislocation of the left shoulder was 
established by rating decision dated in May 1956.  A 
noncompensable evaluation was assigned.  The RO, in May 1971, 
increased the evaluation to 10 percent.  In a January 1980 
rating decision, the evaluation for the left shoulder 
disability was increased to 20 percent.  By rating decision 
dated in November 2000, the RO assigned a temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence.  A disability rating of 20 
percent was assigned from May 2000.  In a March 2002 rating 
decision, the RO increased the evaluation for the left 
shoulder disability to 50 percent, from May 2000.  

VA inpatient treatment records, dated in October 1998, 
reflect that the veteran underwent left shoulder 
hemiarthroplasty.  The diagnosis was osteoarthritis of the 
left shoulder.  A surgical report notes that during the 
procedure, the glenohumeroual joint was exposed and elevated 
off of the inferior portion of the scapula and the inferior 
portion of the humeral head.  

In a letter dated in December 1998, Dr. M. V. stated that the 
veteran had placement of an automatic implantable cardiac 
defibrillator for ventricular tachycardia.  She stated that 
the veteran would not be able to continue his occupation as a 
lawn mower mechanic and could no longer be exposed to any 
electrical instruments.  

Private medical records, dated in March 2000, reflect that 
the veteran underwent left shoulder arthroscopy with 
arthroscopic subacromial decompression.  The diagnosis was 
left shoulder subacromial impingement syndrome, status post 
left shoulder hemi-arthroplasty.  

On VA examination in June 2000, the examiner noted that the 
veteran was status post left shoulder surgery in 1955, and 
had had a joint replacement in 1998.  Arthroscopic rotator 
cuff repair in April 2000 for adhesions was noted.  The 
veteran complained of left shoulder pain, weakness, loss of 
range of motion, stiffness, recurrent subluxation, 
instability, dislocation, locking, fatigue, and lack of 
endurance.  He related that daily flare-ups forced him to 
quit whatever he was doing.  He stated that he had been 
employed as a lawnmower repairman for sixteen years, prior to 
left shoulder arthroscopic surgery in 1998.  He added that he 
was able to brush his teeth, dress, shower, cook, vacuum, 
walk, drive a car, shop, take out trash, climb stairs, and 
garden.  He stated that he was unable to push a lawnmower.  

On examination, there was decreased range of motion with 
flexion, extension, and abduction.  The examiner noted that 
the veteran was right hand dominant.  He reported that the 
appearance of the veteran's left shoulder was abnormal, with 
abnormal movement and weakness.  There was no heat, redness, 
swelling, effusion, or drainage.  Active flexion of the left 
shoulder was 180 degrees with pain.  Abduction was 100 
degrees with pain.  External rotation was 60 degrees with 
pain.  Internal rotation was 75 degrees with pain.  The 
examiner noted that left shoulder range of motion was 
additionally limited by pain at the extreme of range of 
motion, fatigue, weakness, and lack of endurance.  The 
impression of X-ray examination of the left shoulder was 
normal humeral prosthesis with residual degenerative changes.  
The diagnosis was left shoulder recurrent dislocation, status 
post hemi-arthroplasty, with residuals of pain, limited range 
of motion, degenerative joint disease of the left 
acromioclavicular joint and surgical scar.  The examiner 
stated that the veteran was unable to use the arm properly.  
He noted that he would be limited with lifting, pulling, 
pushing, and overhead reaching with the left arm.  

In October 2000, S. B., D.C., opined that the veteran's left 
shoulder joint was without a doubt unable to do most duties 
other than usual hand, wrist, and elbow functions.  Driving 
with the left arm on the steering wheel was noted to be the 
most likely probable function of the left arm.  He added that 
other duties could be performed as long as the extremity was 
not elevated above the chest level.  He advised the veteran 
to continue to use the left arm and shoulder so as to avoid 
further dysfunction.  

In a statement in support of the claim, received in October 
2000, the veteran suggested that performing most of the 
functions associated with small-engine repair of lawnmowers 
were impossible to do because he had limited use of his left 
arm and shoulder.  

By letter dated in March 2001, S. B. stated that the shoulder 
replacement that the veteran had had three years earlier had 
left him with an inability to perform most functions, as he 
had moderate atrophy of the musculature of the shoulder 
region.  He stated that such limited range of motion of the 
shoulder made it impossible for him to do any work with it.  
He opined that the veteran was totally disabled because of 
his left shoulder disorder.  

In March 2001, the veteran's private physician, M. V., M.D., 
noted the veteran's report of having had severe pain in the 
shoulder with all different types of work.  The examiner 
stated that the veteran had significantly limited range of 
motion.  She opined that he was totally disabled because of 
his left shoulder.

A May 2001 VA outpatient treatment record reflects complaints 
of left shoulder pain.  The record notes the veteran's report 
that he had tried various jobs, to include yard work, 
lawnmower repair, car repair, and computer work, and that all 
had bothered his shoulder.  The assessment was left shoulder 
degenerative joint disease, status post replacement.  

On VA examination in February 2002, the veteran stated that 
he was unemployed.  He complained of pain mostly when he 
lifted heavy equipment.  No episodes of dislocation or 
recurrent subluxations post operatively were noted.  There 
was no inflammatory arthritis and no constitutional symptoms.  
X-ray examination of the left shoulder showed that the 
prosthesis was in normal position.  The impression was a left 
humeral prosthesis in place, which appeared to be within 
normal limits.  A pacemaker or defibrillator overlying the 
apex was noted.  The examiner noted mild to moderate 
discomfort.  The diagnosis was status post left humeral 
prosthesis.  

By letter dated in April 2002, the veteran's private 
physician, S. M. M.D., noted the veteran's history of having 
injured his left shoulder with recurrent dislocation in 1955.  
Dr. S.M. noted that the humeral head had gradually worn out, 
and that the veteran had undergone a left partial shoulder or 
hemi-arthroplasty.  The letter reflects the veteran's report 
that he had tried doing mechanical work and that he had had 
difficulty lifting because of the pain the shoulder and 
continued pain after work, as well as pain with driving.  He 
complained of pain with working, aching in the shoulder, 
muscular side of his neck, on the side of his shoulder, and 
on the posterior aspect of the scapula, as well as 
intermittent numbness and tingling in that arm.  The letter 
notes that the veteran was unable to do any overhead work 
because of the restriction in motion.  

The assessment was left shoulder severe arthritis of the 
glenoid component with severe restriction of motion.  
Weakness and pain due to the arthritic nature of the glenoid 
were noted.  Dr. S. M. stated that the veteran was not likely 
to gain any further improvement in his motion, and that it 
was probably a permanent impairment.  The examiner restricted 
the veteran from lifting more than 10 pounds, doing any work 
with his arm abducted greater than 45 to 50 degrees, overhead 
work, and work of a repetitive nature with his left upper 
extremity.  Sedentary employment was advised.  

In his substantive appeal, VA Form 9, received in June 2002, 
the veteran indicated that he had had the wrong prosthetic 
implanted.  He stated that the implantation was incomplete.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5051, replacement of 
the shoulder joint of the minor upper extremity with a 
prosthesis warrants a 100 percent evaluation for 1 year 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 50 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5200, 5201, and 5203.  
Diagnostic Codes 5200, 5201 and 5203 do not provide for 
disability ratings in excess of 50 percent.  Under Diagnostic 
Code 5202, a 70 percent evaluation is warranted for loss of 
the humerous head (flail shoulder).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (2003).

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the March 2002 rating decision of the reasons 
and bases for the denial of his claims.  He was further 
notified of this information in the June 2002 statement of 
the case and in the December 2002 supplemental statement of 
the case.  The Board concludes that the discussions in the 
rating decision and in the statement and supplemental 
statement of the case informed him of the information and 
evidence needed to substantiate the claims.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  He was 
afforded an opportunity to present evidence and argument in 
support of his claims.  There are VA examinations of record, 
as well as private treatment records.  38 C.F.R. § 3.326.  
The Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

I.  Evaluation

The veteran's left shoulder disability has been assigned a 50 
percent evaluation.  This is the maximum schedular evaluation 
under Diagnostic Code 5051.  Diagnostic Codes 5200, 5201, and 
5203 do not provide for disability ratings in excess of 50 
percent.  In order to warrant a higher evaluation, there must 
be loss of the humeral head (flail shoulder).  In March 2001, 
Dr. M. V. stated that the humeral head had been worn down, 
not that it was absent.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5202.  

The Board notes that the veteran has voiced a complaint of 
numbness in the left shoulder and arm.  There is, however, no 
medical evidence of neurological deficit, or, if present, 
that such is related to the service-connected left shoulder 
disability.  

In regard to the veteran's scar in association with his left 
shoulder hemi-arthroplasty, the Board notes that a separate 
evaluation is not warranted.  On VA examination there was no 
evidence of tenderness and there is no evidence that the scar 
is painful.  38 C.F.R. § 7804.  The scar measures 4 inches by 
11 inches, and thus does not meet the criteria for an 
evaluation under Diagnostic Code 7802, which requires an area 
of 144 square inches to warrant an evaluation.  The evidence 
shows that the scar is stable and thus an evaluation under 
Diagnostic Code 7803 is not warranted.  

In regard to the veteran's contention that the prosthesis was 
misplaced and/or that the surgery was incomplete, the Board 
finds this contrary to the medical evidence.  X-ray 
examination of the left shoulder in February 2002 showed that 
the prosthesis was in the normal position.  The 
acromioclavicular joint was noted to be intact.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

II.  TDIU

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the veteran is service connected for left 
shoulder hemi-arthroplasty (minor), rated as 50 percent 
disabling, and dermatophytosis of the feet, for which a 
noncompensable rating evaluation has been assigned.  The 
combined rating evaluation is 50 percent.  The Board notes 
that dermaphytosis of the feet has been assigned a 
noncompensable evaluation and the veteran has not expressed 
disagreement with the evaluation, and there is nothing in the 
record that would change that evaluation.  Therefore, the 
veteran does not meet the schedular criteria pursuant to 
38 C.F.R. § 4.16(a).  

In summary, as the veteran does not meet the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a).  Thus, the claim of 
entitlement to TDIU is denied.  The issue of whether an 
extraschedular evaluation is warranted, to include TDIU, is 
addressed below.  See 38 C.F.R. §§ 3.321, 4.16.  

III.  Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's left shoulder disability 
now causes or has in the past caused marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
Id.  The record reflects that the veteran's previous 
occupation was that of lawnmower repairman, and that he has 
been unemployed, essentially since 1998.  The medical 
evidence clearly shows that the veteran has pain and 
limited range of motion as a result of his service-
connected left shoulder disability.  Dr. M. V., however, 
stated that the veteran was unable work as a lawnmower 
repairman or be exposed to other electrical equipment 
because of an implanted cardiac defibrillator.  The veteran 
is not service connected for a cardiac disorder.  While the 
June 2000 VA examiner limited the veteran from activities 
involving lifting, pulling, pushing, and overhead reaching 
with the left arm, the examiner did not say that the 
veteran was unemployable.  In fact, Dr. S. M. advised 
sedentary employment.  In addition, S. B. recommended that 
the veteran continue to use the left arm so as to avoid 
further dysfunction.  The veteran has specifically stated 
that he was able to perform numerous activities, to include 
cooking, vacuuming, and gardening.  

In summary, there is a conflict in the record.  All evidence 
establishes that the veteran has an impairment; this fact is 
recognized by the assignment of the 50 percent disability 
evaluation.  He is clearly limited in lifting weight and 
overhead use of the arm.  Other evidence, however, is in 
conflict.  S. B. opined that it is impossible for the veteran 
to do any work and that he is totally disabled.  This March 
2001 statement from S. B., however, is unsupported by 
clinical findings and is in conflict with S. B.'s statement 
of October 2000, which contained clinical findings and an 
opinion that limited duties could be performed.  The March 
2001 statement is also in conflict with the medical opinion 
to the effect that sedentary employment could be performed.  
The Board finds the March 2001 statement to be of less 
probative value and unpersuasive.  






ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.  

An increased evaluation for left should hemi-arthroplasty is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



